Citation Nr: 1547404	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  93-27 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE
 
Entitlement to service connection for a back disability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1942 to October 1945.
 
These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
 
This claim was previously before the Board in February 2014, June 2014, November 2014, and July 2015.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
In July 2015, the Board directed the AOJ to obtain an opinion addressing the etiology of the Veteran's back disability.  The Board specified that the "clinician must address the Veteran's competent and credible statements that he has had back pain since service" and that the examiner "should assume that his statements are credible."  (Emphasis in the original).
 
In September 2015, a VA examiner opined that the appellant's back disability was not related to service because "[a]lthough back pain was noted on separation examination, [the examiner] could find no continuum of care from separation until 2013 when a diagnosis of [degenerative disc disease] was made."  While the examiner noted that prior to rendering his opinion, he had observed "the Veteran's competent and credible statements," the rationale does not reflect this.  Indeed, the reasoning is essentially identical to a March 2015 opinion that the Board previously found inadequate.  Hence, without more, the opinion fails to comply with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Provide access to the appellant's claims file, to include all VBMS and Virtual VA records, to a VA orthopedist who has never examined or reviewed the appellant's file, for an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability is related to service, including due to an injury due to lifting ammunition noted at his October 1945 separation examination.
 
The clinician must address the Veteran's competent and credible statements that he has had back pain since service.  For purposes of this examination, the VA clinician must assume that his statements are credible.
 
The VA clinician is to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.
 
2. After the development requested has been completed, the AOJ must review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

